Citation Nr: 9931698	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-28 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for vitiligo.

2.  Entitlement to service connection for psoriasis.

3.  Entitlement to service connection for psoriatic 
arthritis.

4.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and F.K.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The appellant served on active duty for training in the 
United States Army Reserves from September 1982 to February 
1983.  The appellant contends that he has additional active 
duty and Reserve service which has not been verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in February 1997.  The statement 
of the case was issued in May 1997.  A substantive appeal was 
received in July 1997.  A hearing was held in March 1999 
before member of the Board sitting at the RO.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a vitiligo, psoriasis, psoriatic arthritis or diabetes and 
service.

2.  The appellant's claims are not plausible.


CONCLUSION OF LAW

The claims of service connection for vitiligo, psoriasis, 
psoriatic arthritis and diabetes are not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, ones which are plausible.  If he has not presented 
well-grounded claims, his appeal must fail, and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  As will be explained below, the Board finds that his 
claims are not well-grounded.

The service medical records are negative for complaints, 
findings or diagnoses of any of the contended disabilities.  
The records include the August 1982 entrance examination 
report which showed that the clinical evaluation of all 
systems was normal.  The appellant reported that he was in 
good health.  A history of hay fever was noted.  Disposition 
Form (DA Form 2496) dated in January 1983 shows that the 
appellant elected not to undergo a separation examination and 
that his medical records were reviewed by a physician who 
determined that a medical examination for separation was not 
required.

Reports of VA examinations dated in October 1996 show 
diagnoses of insulin dependent diabetes mellitus, psoriasis, 
psoriatic arthritis and hyperlipidemia.  

In March 1999, the appellant testified that prior to service 
he had no health problems.  He indicated that he entered 
service in August 1982 and had active service until August or 
September 1984.  He testified that following the period of 
active service he had four years of service in the Reserves.  
He testified that during service he was a smoke generator 
operator which entailed working with chemicals.  He indicated 
that during active duty he experienced dizziness and weakness 
in the joints.  He testified that he did not report these 
symptoms to the medics and never went on sick call or sought 
any medical treatment during active service.  He also 
indicted that diabetes was not present during active service.  
He testified that vitiligo had its onset approximately nine 
months after service.  He indicated that psoriasis began 
about six months to one year after the onset of vitiligo.  He 
testified that diabetes began in 1992.  He also indicated 
that psoriatic arthritis began after the onset of psoriasis.  
He testified that he had received medical treatment after 
service from both private and VA physicians.  He testified 
that Dr. Kahn, a private physician, had indicated that 
vitiligo was traumatic in origin but did not relate it to 
exposure to smoke in service.  The appellant testified that 
no doctor had attributed any of the contended disabilities to 
his active service.  

In March and April 1999, the appellant submitted written 
statements made by two of his sisters, his wife and his 
uncle.  Each of those statements indicates that the appellant 
had no health problems prior to active service and that after 
service, he has had serious incapacitating health problems.  

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated in active military 
service.  38 U.S.C.A. §1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 1991); 38 C.F.R. § 3.6(a) (1999).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(1998).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1999).  Service 
connection may also be granted for a disease first diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service. 
38 C.F.R. § 3.303(d) (1999).

In Savage v. Gober, 10 Vet. App. 488 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during an applicable presumption period and still 
has such a condition.  Such evidence must be medical unless 
it relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.

A claimant for VA benefits is charged by law with the initial 
burden of presenting evidence of a well-grounded claim. 38 
U.S.C.A. § 5107(a) (West 1991).  This threshold requirement 
is critical since the duty to assist an appellant with the 
development of facts does not arise until the appellant has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).

Where the determinative issue involves a question of medical 
causation or diagnosis, medical evidence to the effect the 
claim is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant cannot 
meet this burden merely by presenting lay testimony because 
lay persons are not competent to offer such medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions concerning medical diagnosis or causation 
cannot constitute evidence to render a claim well-grounded 
under § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

According to the Court in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), a well-grounded claim of service connection 
requires competent evidence of the following: i) current 
disability (through medical diagnosis); ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and; iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Moreover, the truthfulness of evidence offered by 
the appellant and his representative is presumed in 
determining whether a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

After a full review of the record, the Board finds that the 
claims for service connection for psoriasis, psoriatic 
arthritis, diabetes and vitiligo are not well-grounded.  The 
service medical records are completely negative for any 
evidence of the contended disabilities.  The post service 
medical evidence of record shows current diagnoses of the 
contended disabilities.  However there is no medical evidence 
showing that there is any relationship whatsoever between 
service and any of the contended disabilities.  The appellant 
has testified that he has received both private and VA 
medical treatment for each of the contended disabilities 
since discharge.  However, he also testified that no doctor 
has ever related any of the current disabilities to his 
active duty for training.  Thus, as there is no competent 
medical evidence establishing a nexus between any of the 
contended disabilities and service, all of the criteria of 
Caluza have not been met.  As such, the claims for service 
connection for vitiligo, psoriasis, psoriatic arthritis and 
diabetes are not well-grounded.  

The only evidence linking vitiligo, psoriasis, psoriatic 
arthritis and diabetes to service consists solely of the 
contentions of the appellant.  He asserts that the 
disabilities are the result of exposure to chemical while 
working as a smoke generator operator during service.  
However, as noted above, lay evidence is inadequate to 
establish the medical nexus required by Caluza.  Grottveit v. 
Brown, 5. Vet. App. 91 (1993).  The appellant is not 
medically trained and is not competent to testify as to the 
etiology of vitiligo, psoriasis, psoriatic arthritis and 
diabetes.  Consequently, he has not met the initial burden 
under 38 U.S.C.A. § 5107(a) for submitting well-grounded 
claims.  The lay evidence submitted does not cross the 
threshold of mere allegation.  Since the claims are not well-
grounded, they must be denied.  

Since the appellant's claims are not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  The Board notes that the 
appellant has asserted that his period of service extended 
from August 1982 to August or September 1984.  The DD 214 
shows that the period of active service ended in February 
1983.  The appellant has testified that he never sought any 
medical treatment for any of the contended disabilities 
during his period of active duty for training.  Therefore, no 
useful purpose would be served to attempt to obtain any 
additional service medical records as he has conceded that 
those records would not contain any pertinent evidence 
regarding his claims.

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case, shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the appellant was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

